Title: To Thomas Jefferson from Amand Koenig, 24 July 1788
From: Koenig, Amand
To: Jefferson, Thomas


          
            
              Monsieur
            
            Strasbourg ce 24 Juillet 1788
          
          En execution des ordres renfermés dans l’honneur de votre lettre du 29 Juin, je vous ai envoyé aujourd’hui par incluse de Mr. Prevost, Libraire, les livres et la notte ci contre, dont je vous souhaite bonne reception.
          Demetrius Phalereus et Aesopi fabulae gr. lat. Haupmanni me manquent. Je ne pus non plus trouver ce dernier chez un de mes confreres. Quant au montant du petit envoi présent, veuillez le remettre seulement à Mr. Prevost.
          Honnorez moi de la continuation de votre précieuse bienveillance. Je suis avec le plus profond respect Monsieur Votre très humble & très obéissant Serviteur
          Amand Koenig
          Notte
          
            1. Menandri & Philemonis reliquiere gr. lat. Amstel. 1709
            1. Platonis opera. gr. lat. 8o. 12 Vol. broché
            1. Aristophanes Brunickii 8. 9 vol. broché
          
        